DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a pixel circuit. 
Independent claim 21, and its dependent claims, are drawn to the general notion of a method for a pixel circuit such as that of claim 1. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a a pixel circuit operated in a first parameter detection period formed of a first reset phase and a first detection phase, to: in the first reset phase, the reset control circuit controlling the connection between the first electrode of the light emitting element and the second electrode of the light emitting element under the control of the reset control signal provided by the reset control line to control the light emitting element not to emit light; the data writing-in circuit controlling the connection between the data line and the 

 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Wen, GuoZhou, et al., CN109584801A, describes a pixel circuit having a data writing in circuit electrically connected to and switched by a controlling gate line, and further electrically connected to an input data line, and an output attached to a driving circuit gate; a driving circuit further electrically connected to a power supply line and to a light emitting device anode; a detection control circuit electrically connected to and switched by a detection control line, and further electrically connected to a light emitting device anode, and a sensing line; and a reset control circuit electrically connected to and switched by a reset control line, and further electrically connected to a light emitting device anode and a reference potential (see Figs. 1, 3, 4), but does not describe a pixel circuit operated in a first parameter detection period formed of a first reset phase and a first detection phase, to: in the first reset phase, the reset control circuit controlling the connection between the first electrode of the light emitting element and the second electrode of the light emitting element under the control of the reset control signal provided by the reset control line to control the light emitting element not to emit light; the data writing-in circuit controlling the connection between the data line and the control end of the driving circuit under the control of the gate driving signal provided by 
Yang; Shengji, US 20160246409 A1, describes a display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection 
Jung; Kimoon et al., US 20170061892 A1, describes a display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 2), but does not describe a pixel circuit operated in a first parameter detection period formed of a first reset phase and a first detection phase, to: in the first reset phase, the reset control circuit controlling the connection between the first electrode of the light emitting element and the second electrode of the light emitting element under the control of the reset control signal provided by the reset control line to control the light emitting element not to emit light; the data writing-in circuit controlling the connection between the data line and the control end of the driving circuit under the control of the gate driving signal provided by the gate line to reset the potential of the control end of the driving circuit to a first reset voltage; the detection control circuit 
Shim; Jong Sik et al., US 20150187276 A1, describes a display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, and first and second 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Michael J Eurice/Primary Examiner, Art Unit 2693